Citation Nr: 1805390	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to January 1976, with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in December 2015, when it was remanded for further development.  That matter now returns to the Board for appellate consideration.  The December 2015 Board decision denied entitlement to service connection for PTSD.  As such, that matter is no longer before the Board for appellate consideration, and the issue for consideration is as characterized on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the matter must be remanded for further development before a decision may be made on the merits.  

The December 2015 Board remand directed the VA to obtain an addendum opinion to the November 2010 VA opinion of record.  The Remand specifically requested that the VA examiner opine as to whether it is at least as likely as not that the Veteran had any psychiatric disability diagnosed in the record that had its onset during service, or was otherwise etiologically related to service.  Further, the examiner was to address an undated service treatment record and a March 1981 report of medical history showing evidence of mental health symptoms.  Pursuant to the Remand, an opinion was obtained from the prior examiner in September 2016.  The examiner stated that there is no evidence that the Veteran has a mental health condition that began in or was exacerbated by his time in the military.  He further stated that he did not see evidence of mental health treatment for more than a decade and a half after his discharge from the military.  The VA sought a second opinion as the first opinion failed to determine whether the Veteran had a current psychiatric disability, and failed to address the specific records detailed in the Remand.  Another opinion was obtained in November 2016.  The examiner again stated that the condition claimed was less likely than not incurred in or caused by service.  The examiner indicated that while the Veteran's service treatment records twice note depression, there is insufficient documentation of symptoms to ascertain what the Veteran's condition actually was at the time.  The examiner further stated that there is "no evidence of continuity of symptoms for many years following his discharge, suggesting that there might have been some situational issues which subsequently resolved."  The examiner noted that there is no evidence suggesting that any current depression is caused by, related to, or exacerbated by his reported depression while in service.  The Board finds the examiner's opinions inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The examiner's statement that there is no evidence of continuity of symptoms for many years following his discharge fails to consider the lay contentions of the Veteran.  The mere absence of contemporaneous evidence is not sufficient to determine that the Veteran's competent lay statements concerning the onset of his symptoms lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran testified at his March 2015 hearing that he believes his mental health symptoms began directly after the incident in service.  The Veteran contended that he was depressed, anxious, and had trouble sleeping.  The Veteran specifically contended that those symptoms continued since the in-service incident, and have gotten worse.  He also testified that he believes his symptoms contributed to marriage problems, and he was first separated in 1991.  On remand, the examiner must address the lay contentions of the Veteran who is presumed credible as to those statements.  Further, the examiner did not determine the nature of the Veteran's current psychiatric disability.  The examiner was instructed by the VA to answer whether the Veteran has an Axis I diagnosis.  On remand the examiner should determine the nature of the Veteran's current disability.  

Accordingly, the case is REMANDED for the following action:

1. Forward the record and a copy of this Remand to a suitably qualified examiner other than the one who provided the November 2010 examination, September 2016 opinion, and November 2016 opinion for completion of an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed in the evidence of record, during or in proximity to the claim period, had its onset during the Veteran's active service, or was caused by or is otherwise etiologically related to his active service.  The examiner must specifically identify/diagnose the nature of the Veteran's psychiatric disability(ies).

If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be conducted.

The examiner must provide a complete rationale for the opinion proffered.  In rendering the rationale, the examiner must address the Veteran's lay contentions that his symptoms, including of being depressed, anxious, and having trouble sleeping began in service, continued since service, and worsened over time, and that he believes his symptoms contributed to marriage problems, such that he was first separated in 1991.  The examiner is to note that the Veteran is considered credible in regard to those statements.  

2. After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



